Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 01/14/2022. Currently, claims 1, 4-13 and 16-20 are pending in the application. Claims 2-3 and 14-15 have been withdrawn and cancelled from Consideration.

Election/Restrictions

Claims 2-3 and 14-15 are withdrawn and cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2022.

Claim Objections

Claims 1 and 13 are objected to because of the following informalities: Where they recite “auxiliary electrode” in line 3 should be “the auxiliary electrode”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, 11-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG et al (US 20160247873 A1).

Regarding claim 1, Figure 4 of ZHANG discloses an array substrate, comprising: 
a base layer (10), a thin film transistor (20, [0040]), an auxiliary electrode (60, left one in region 02), and an additional electrode (60, right one in region 02); and 
the thin film transistor, the auxiliary electrode and the additional electrode disposed on the base layer, the auxiliary electrode (60, left one) disposed between the thin film transistor (20) and the additional electrode (60, right one), and the auxiliary electrode connected to the additional electrode by an electrical connecting structure (part of 50 in region 02).

Regarding claim 4, Figure 4 of ZHANG discloses that the array substrate as claimed in claim 1, wherein the array substrate further comprises: a planarization layer (70, [0039]), the planarization layer disposed on the thin film transistor, the auxiliary electrode, and the base layer, and a via hole (on 60 in 70) defined in the planarization layer and exposing the auxiliary electrode (60, left one); and an anode layer (50,in region 01, [0043]), the anode layer disposed on the planarization layer and connected to the auxiliary electrode through the via hole.

Regarding claim 5, Figure 4 of ZHANG discloses that the array substrate as claimed in claim 4, wherein the array substrate further comprises an anode extension portion (portion of 50 in region 02); and the anode extension portion is disposed on a side of the anode layer near the additional electrode and extends along a direction toward the additional electrode, and the anode extension portion covers the base layer (10) and the additional electrode (60, right one).

Regarding claim 6, Figure 4 of ZHANG discloses that the array substrate as claimed in claim 5, wherein the anode extension portion is formed integrally with the anode layer (60) and forms the electrical connecting structure (portion of 50 in region 02).

Regarding claim 11, The array substrate as claimed in claim 4, wherein the array substrate further comprises a second blocking wall (considering the left most via in region 02 as the blocking wall in Figure 4 of ZHANG or the portion of 70 between two vias); the second blocking wall is disposed on a side of the anode layer toward the additional electrode or on a side of the anode extension portion near the additional electrode.

Regarding claim 12, Figure 4 of ZHANG discloses that the array substrate as claimed in claim 1, wherein the thin film transistor (20) is located on an edge of the base layer.

Regarding claim 13, Figure 4 of ZHANG discloses a display panel, comprising: 
an array substrate (01+02 regions); and 
the array substrate comprising a base layer (10), a thin film transistor (20, [0039]), an auxiliary electrode (60, left one in region 02), and an additional electrode (60, right one in region 02), the thin film transistor, the auxiliary electrode and the additional electrode disposed on the base layer, the auxiliary electrode disposed between the thin film transistor and the additional electrode, and the auxiliary electrode (60, left one) connected to the additional electrode by an electrical connecting structure (portion of 50 in region 02).

Regarding claim 16, Figure 4 of ZHANG discloses that the display panel as claimed in claim 13, wherein the array substrate further comprises: a planarization layer (70), the planarization layer disposed on the thin film transistor, the auxiliary electrode, and the base layer, and a via hole (on 60 in 70) defined in the planarization layer and exposing the auxiliary electrode; and an anode layer (50), the anode layer disposed on the planarization layer and connected to the auxiliary electrode through the via hole.

Regarding claim 17, Figure 4 of ZHANG discloses that the display panel as claimed in claim 16, wherein the array substrate further comprises an anode extension portion (50 in region 02); and the anode extension portion is disposed on a side of the anode layer near the additional 

Regarding claim 18, Figure 4 of ZHANG discloses that the display panel as claimed in claim 17, wherein the anode extension portion (50 in region 02) is formed integrally with the anode layer and forms the electrical connecting structure.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-10 and 19-20 are rejected under 35 U.S.C. 103 as being obvious over ZHANG et al (US 20160247873 A1) in view of KIM et al (US 20180158741 A1).

Regarding claims 7-8, Figure 4 of ZHNAG does not teach that the array substrate as claimed in claim 1, wherein the array substrate further comprises a crack detecting circuit; and the crack 

However, KIM is a pertinent art which teaches a display panel including a bending area and an edge area other than the bending area. Defects, such as a crack, may occur in the bending area or the edge area when the display panel is bent, flexed, twisted, etc. One or more exemplary embodiments enable detection of defects in the bending area or the edge area ([0006]-[0010]). KIM further teaches that the main crack detection lines MCDa and MCDb (Figure 1) may be provided at (or near) the periphery of the display area DA in the peripheral area PA. For instance, the main crack detection lines MCDa and MCDb may extend along edges of the display area DA and surround peripheral portions of the display area DA, e.g., the left side, the right side, and a portion of the top side of the display area DA. It is also contemplated that the main crack detection lines MCDa and MCDb may surround a portion of the bottom side of the display area DA ([0049]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the array substrate of ZHANG with a crack detecting circuit, wherein the crack detecting circuit is disposed on the base layer and is configured to detect whether the array substrate has a crack, and wherein the additional electrode is disposed between the crack detecting circuit and the auxiliary electrode according to the teaching of KIM in order to detect crack in the display panel ([0006]-[0010] of KIM).


Regarding claim 9, Figure 4 of ZHANG in view of KIM teaches that the array substrate as claimed in claim 8, wherein the array substrate further comprises a first blocking wall (considering the left most via in region 02 as the blocking wall in Figure 4 of ZHANG or the portion of 70 between two vias); the first blocking wall is disposed on a side of the additional electrode near the crack detecting circuit and/or on a side of the additional electrode near the auxiliary electrode.

Regarding claim 10, Figure 4 of ZHANG in view of KIM teaches that the array substrate as claimed in claim 9, wherein a thickness of the first blocking wall (considering the left most via in region 02 as the blocking wall in Figure 4 of ZHANG or the portion of 70 between two vias) is greater than a thickness of the additional electrode.

Regarding claims 19-20, Figure 4 of ZHANG does not teach that the display panel as claimed in claim 13, wherein the array substrate further comprises a crack detecting circuit; and the crack detecting circuit is disposed on the base layer and is configured to detect whether the array substrate has a crack, wherein the additional electrode is disposed between the crack detecting circuit and the auxiliary electrode.

However, KIM is a pertinent art which teaches a display panel including a bending area and an edge area other than the bending area. Defects, such as a crack, may occur in the bending area or the edge area when the display panel is bent, flexed, twisted, etc. One or more exemplary embodiments enable detection of defects in the bending area or the edge area ([0006]-[0010]). KIM further teaches that the main crack detection lines MCDa and MCDb (Figure 1) may be 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of ZHANG with a crack detecting circuit, wherein the crack detecting circuit is disposed on the base layer and is configured to detect whether the array substrate has a crack, and wherein the additional electrode is disposed between the crack detecting circuit and the auxiliary electrode according to the teaching of KIM in order to detect crack in the display panel ([0006]-[0010] of KIM).



Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        03/10/2022